Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been granted the petition to make special under PCT-Patent Prosecution Highway (PCT-PPH). 
Receipt of amendments filed on 07/06/2021 is acknowledged. Claims 70, 72-74, 76-79, 85, 87-89, 91-92 and 95-98 are currently pending. Rejections and objections not reiterated herein have been withdrawn in view of the claim amendments.
Applicant previously elected Group I, claims 70-79 and 85, drawn to a compound of formula 
    PNG
    media_image1.png
    89
    153
    media_image1.png
    Greyscale
, and elected species of formula
    PNG
    media_image2.png
    124
    220
    media_image2.png
    Greyscale
. Currently, claims 70, 78, 79, 85, 87-89, 92 and 95-98 read on the elected species. 
Claims 72-74, 76-77 and 91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
Examination
The species elected by applicants (above) is free of the prior art. Pursuant to M.P.E.P. §803.02, the claims are examined fully with respect to the elected species and further to the extent necessary to determine patentability of claims as they pertain to related subject matter within the elected Group I. The scope of the examination is the 
    PNG
    media_image3.png
    123
    179
    media_image3.png
    Greyscale
 and has been expanded to some compounds of claim 78. The expanded search encompasses the elected species and reads on claims 70, 78, 79, 85, 87-89, 92 and 95-98.
Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
If upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. See M.P.E.P. § 803.02 (2001). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id. 

Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The examiner suggests adding the structures of formula (VA). The amendment submitted by Applicant on 07/06/2021 does not overcome this objection because the new abstract does not disclose or illustrate the cyclic structures which are the invention claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, and 87-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    PNG
    media_image4.png
    66
    477
    media_image4.png
    Greyscale
 and
    PNG
    media_image5.png
    58
    475
    media_image5.png
    Greyscale

The 5 and 6-membered rings cannot consist of 1 carbon atom since there are at least two carbons forming the rings in the structure
    PNG
    media_image6.png
    81
    137
    media_image6.png
    Greyscale
 .

Claim 70 contains a definition for R7, however there is no R7 in the structures or variables in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70, 78, 87-89 and 92 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by El-Newaihy MF (Australian Journal of Chemistry (1976) 29(1), 223-227).

    PNG
    media_image7.png
    136
    162
    media_image7.png
    Greyscale
(3e) in light petroleum (page 226, mid paragraph) or in ethanol (page 227, 1st paragraph). Claims 87-89 recite “a pharmaceutical composition”, which does not impart any structural characteristics to the composition claimed.  Nothing precludes the use of the composition of El-Newaihy as instantly claimed (see MPEP 2111.02(II)), nor does the recitation impart any structural characteristic that would distinguish it from the prior art composition. The composition as is presented in the prior art could be administered at least orally or dermally, and is in the form of a dispersion or suspension or solution in said light petroleum or ethanol.

Claim(s) 70, 78 and 92 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fan (Tetrahedron (2006) 62(29), 6782-6791).
The prior art teaches the compound of formula 
    PNG
    media_image8.png
    130
    189
    media_image8.png
    Greyscale
(compound 23). In this compound, the 6-membered ring is substituted with oxo as claimed.

s 70, 78 and 92 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The following compound was in public use and available as of Sep. 21, 2006 per STN/CAPLUS:

    PNG
    media_image9.png
    351
    732
    media_image9.png
    Greyscale
.
Claim Objections
Claims 70, 78, 85, 87-89 and 92 are objected to for containing non-elected (non-searched) subject matter.
Allowable subject matter
Claims 79 and 95-98 are in condition for allowance.
  Note: Examination was not expanded further from the scope explained above. 
Conclusion
Claims 70, 78, 87-89 and 92 are rejected. Claim 85 is objected to. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626
07/27/2021